SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A File No. 333-146827 File No. 811-22135 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 1 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 2 /X/ / / /X/ /X/ ACADEMY FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 123 South Broa d Street Suite 1630 Philadelphia, PA (Address of Principal Executive Offices) Registrants Telephone Number, including Area Code: (Zip Code) (215) 979-3750 SR Services, LLC, 300 Delaware Avenue, Suite 800 Wilmington, New Castle County, Delaware 19801 (Name and Address of Agent for Service) With Copies to: Jonathan M. Kopcsik, Esq. Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 Approximate Date of Public Offering: April 30, 2009 It is proposed that this filing will become effective: / / /X / / / immediately upon filing pursuant to paragraph (b) on April 30, 2009 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a) (1) / on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a) (2) on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate: / / This post-effective amendment designates a new effective date for a previously filed post-effective amendment. C O N T E N T S This Post-Effective Amendment No. 1 to Registration File No. 333-146827 includes the following: 1. Facing Page 2. Contents Page 3. Part A - Prospectus 4. Part B - Statement of Additional Information 5. Part C - Other Information 6. Signatures 7. Exhibits PROSPECTUS ACADEMY CORE EQUITY FUND (ACORX) ACADEMY SELECT OPPORTUNITIES FUND (ASELX) April 30, 2009 Academy Funds Trust The U.S. Securities and Exchange Commission has not approved or disapproved of these securities or passed upon the adequacy of this Prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Introduction 1 Academy Core Equity Fund 1 What is the Funds Investment Objective? 1 What are the Funds Principal Investment Strategies? 1 What are the Principal Risks of Investing in the Fund? 2 Performance Information 2 Fees and Expenses 3 Academy Select Opportunities Fund 4 What is the Funds Investment Objective? 4 What are the Funds Principal Investment Strategies? 4 What are the Principal Risks of Investing in the Fund? 4 Performance Information 6 Fees and Expenses 6 More Information About the Funds Strategies and Investments 8 Management of the Funds 8 Portfolio Manager 8 Shareholder Information 8 Pricing of Fund Shares 8 How to Buy Fund Shares 8 How to Sell Fund Shares 11 How to Exchange Fund Shares 13 Valuation of Portfolio Securities and Use of Fair Value Pricing 13 Other Policies 13 Distributions and Taxes 15 Financial Highlights 16 Privacy Notice PN-1 Additional Information Back Cover INTRODUCTION Academy Funds Trust (the Trust) is an investment company made up of separate mutual funds. This Prospectus applies to the Academy Core Equity Fund and the Academy Select Opportunities Fund (each a Fund, and collectively, the Funds). The Funds are managed by Academy Asset Management LLC (the Adviser). The Funds have individual investment objectives and strategies. This Prospectus provides important information about the Funds that you should know before investing. Please read this Prospectus carefully and keep it for future reference. ACADEMY CORE EQUITY FUND What is the Funds Investment Objective? The Fund seeks long-term capital appreciation. What are the Funds Principal Investment Strategies? The Fund seeks to achieve its objective by investing in a concentrated portfolio of equity securities (primarily common stocks) that the Adviser believes are undervalued by the market. Under normal circumstances, the Fund invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in equity securities. The Fund invests primarily in larger companies, those with a market capitalization (share price multiplied by the number of outstanding shares) above $3 billion at time of purchase, and will generally hold between 30 and 50 stock positions in the portfolio. The Fund invests primarily in U.S. common stocks but may, to a lesser extent, invest in foreign stocks in developed countries. The Advisers investment decisions for the Fund are predicated on the Advisers long-term outlook for particular companies. The Adviser evaluates each companys business model (considering both current and potential prospects), the uniqueness of its assets, its position in the marketplace, and its managements vision for the future of the company. The Adviser uses fundamental analysis to assess the quality, growth potential, financial strength and overall value of a company. Traditional metrics (such as Return on Equity, Price to Earnings, and Price to Cash Flow multiples) are critically applied to determine whether, in the Advisers judgment, the companys stock price reflects a discount to the companys intrinsic economic value, as well as whether the investment has favorable risk-return characteristics. The Adviser focuses on strategic, concentrated positioning of the Funds investments, while generally seeking to maintain sector-neutral weightings compared to the S&P 500 ® Index. Although market conditions and other factors may cause deviations, the Adviser typically aims to maintain a portfolio with the following attributes:  Long positions only, holding investments in 30-50 larger companies  Fully invested, except as necessary to manage day-to-day Fund share purchase/redemption activity  Primarily comprised of stocks that the Adviser considers its Best in Sector selections from the constituents of the S&P 500 ® Index  Targeted sector-neutrality with the S&P 500 ® Index  Low turnover The investments and strategies described in this Prospectus are those that the Fund uses under normal conditions. During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest up to 100% of its assets in money market instruments that would not ordinarily be consistent with the Funds objective. If the Fund invests in this manner, it may not achieve its investment objective. The Fund will only make temporary defensive investments if the Adviser believes that the risk of loss outweighs the opportunity for capital gains. The Funds investment objective is non-fundamental, which means that it may be changed by the Board of Trustees without shareholder approval. However, Fund shareholders would be provided with advance notice of such change. 1 What are the Principal Risks of Investing in the Fund? Investing in the Fund involves risk and there is no guarantee that the Fund will achieve its investment objective. The Advisers judgments about the markets, the economy, or companies may not anticipate actual market movements, economic conditions or company performance, and these judgments may affect the return on your investment. In fact, no matter how good a job the Adviser does, you could lose money on your investment in the Fund, just as you could with other investments. Stock Market Risk: Common stock represents an equity or ownership interest in a company. Investments in equity securities are subject to market risks that may cause their prices to fluctuate over time. The value of your investment in the Fund is based on the market prices of the securities the Fund holds. These prices change daily due to economic and other events that affect particular companies and other issuers or the market as a whole. Historically, the equity markets have moved in cycles so that the value of a Funds equity securities may fluctuate from day-to-day. Individual companies may report poor results or be negatively affected by industry and/or economic trends and developments and the prices of their securities may suffer a decline in response. These factors contribute to price volatility which is the principal risk of investing in the Fund. An investment in the Fund is more suitable for long-term investors who can bear the risk of these share price fluctuations. Value Investing Risk: The Fund uses a value-oriented investment approach. However, a particular stock may not increase in price as anticipated by the Adviser (and may actually decline in price) if other investors fail to recognize the stocks value or if a catalyst that the Adviser believes will increase the price of the stock does not occur or does not affect the price of the stock in the manner or to the degree anticipated. Also, the Advisers calculation of a companys intrinsic value involves, in part, estimates of future cash flow which may prove to be incorrect and, therefore, result in sales of the stock at prices lower than the Funds original purchase price. Non-Diversification Risk: The Fund is classified as non-diversified, which means that it may invest in the securities of relatively few issuers. As a result, the Fund may be more susceptible than a diversified fund to a single adverse economic or political occurrence affecting one or more of these issuers, and may experience increased volatility due to its investments in those securities. Foreign Securities Risk: Investments in securities of foreign companies can be more volatile than investments in U.S. companies. Diplomatic, political, or economic developments, including nationalization or appropriation, could affect investments in foreign companies. Foreign securities markets generally have less trading volume and less liquidity than U.S. markets. In addition, the value of securities denominated in foreign currencies, and of dividends from such securities, can change significantly when foreign currencies strengthen or weaken relative to the U.S. Dollar. Foreign companies or governments generally are not subject to uniform accounting, auditing, and financial reporting standards comparable to those applicable to domestic U.S. companies or governments. Transaction costs are generally higher than those in the U.S. and expenses for custodial arrangements of foreign securities may be somewhat greater than typical expenses for custodial arrangements of similar U.S. securities. Performance Information The bar chart and table give an indication of the Funds risks and performance. The bar chart shows youthe Funds performance for the calendar year ended December 31, 2008. The Fund commenced operations on December 31, 2007.The table illustrates how the performance of the Fund, before and after taxes, and for specified time periods, compares to that of a broad measure of market performance. When you consider this information, please remember that the Funds past performance (before and after taxes) is not necessarily an indication of how it will perform in the future. Annual Total Return as of December 31 of Each Year [INSERT BAR CHART] Calendar Year Total Return 2008 (41.14)% During the period shown in the chart above, the Funds highest quarterly return was (5.36)% (quarter ended June 30, 2008) and the Funds lowest quarterly return was (23.50)% (quarter ended December 31, 2008). 2 Average Annual Total Returns as of December 31, 2008 1 Year Return Before Taxes (41.14)% Return After Taxes on Distributions (41.18)% Return After Taxes on Distributions and Sale of Fund Shares (26.70)% S&P 500 ® Total Return Index (reflects no deduction for fees, expenses or taxes) (37.00)% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. In addition, the after-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. During periods of Fund losses, the return after taxes on distributions and sale of Fund shares may exceed the Funds other returns because the loss will generate a tax benefit that is factored into the results. (1) The S&P 500® Total Return Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. It is not possible to invest directly in an index. Fees and Expenses Shareholder Fees (paid directly from your investment) Maximum sales charge (load) imposed on purchases None Maximum deferred sales charge (load) None Maximum sales charge (load) imposed on reinvested dividends None Redemption fees 1 1.00% Exchange fees None Annual Fund Operating Expenses (deducted from the Funds assets) Management fees 0.85% Distribution and shareholder servicing (12b-1) fees 0.25% Other expenses 8.00% Total annual fund operating expenses 9.10% Fees waived/expenses paid by Adviser 2 ( 7.10)% Net annual fund operating expenses 2.00% 1 The 1.0% redemption fee applies to shares sold or exchanged within 60 days of purchase. 2 The Adviser has contractually agreed, through April 30, 2010, to waive its advisory fees and/or assume as its own expense certain expenses otherwise payable by the Fund to the extent necessary to ensure that net annual fund operating expenses do not exceed 2.00% of average daily net assets. Pursuant to its expense limitation agreement with the Fund, the Adviser is entitled to recoup any fees that it waived and/or Fund expenses that it paid for a period of three years following such fee waivers and expense payments, to the extent that such recoupment by the Adviser will not cause the Fund to exceed any applicable expense limitation that was in place for the Fund when the fees were waived or expenses were paid. Expense Example The expense example below is intended to help you compare the cost of investing in the Fund to the cost of investing in other mutual funds with similar investment objectives. The example assumes that you invest $10,000 with an annual 5% return over the time shown and that all dividends and capital gain distributions are reinvested. The example reflects the net operating expenses with the effect of the expense limitation agreement for the first year only. Although your actual expenses may be higher or lower, based on these assumptions your cumulative estimated expenses would be: 1 year $203 3 years $2,002 5 years $3,656 10 years $7,233 3 ACADEMY SELECT OPPORTUNITIES FUND What is the Funds Investment Objective? The Fund seeks long-term capital appreciation. What are the Funds Principal Investment Strategies? The Fund seeks to achieve its objective by investing in a concentrated portfolio of equity securities that the Adviser believes offer high absolute-return potential. Absolute-return potential refers to the ability of an investment to produce positive returns regardless of the performance of its asset class. The Funds investment strategy should be considered aggressive in that the Adviser expects to purchase securities that have the potential for gains over the long term, but may be volatile and may decline in price over shorter periods. The Fund invests primarily in U.S. equity securities but may, to a lesser extent, invests in equity securities of foreign companies. The Fund may invest in companies of any size. The Fund is designed to permit the Adviser to have considerable latitude in positioning the Funds portfolio in the traditional securities market as well as the derivatives market (e.g., options trading strategies). The Adviser seeks to identify investment opportunities on a company-by-company basis, focusing on each investment opportunity individually, as opposed to focusing primarily on macro-economic or market trends. The Adviser applies fundamental analytical techniques to identify what it considers market mis-evaluations of companies and/or securities that present investment opportunities. The Adviser believes that the intrinsic, absolute-return potential of these investments is greater than any possible adverse macro-economic sentiment. The Adviser also believes that each investment opportunity must offer a compelling rationale and favorable risk/reward trade-offs to warrant consideration. In the absence of such opportunities, the Fund will hold cash or its equivalent. Consequently, the number and level of investments may vary significantly. The Fund will generally hold between 20 and 30 positions in the portfolio. Although market conditions and other factors may cause deviations, the Adviser typically aims to maintain a portfolio with the following attributes: Non-diversified portfolio driven by individual security/trade analysis Primarily long positions, but may sell securities short or purchase/sell options Highly variable regarding number and level of investments Potential investments could include, but should not be considered limited to, the following: domestic and foreign equity and fixed income securities, exchange traded funds, mutual funds, and derivatives (based on underlying securities, commodities, funds and indices) Potential for higher portfolio turnover rate The Fund may invest in fixed-income securities if the Adviser feels that such securities offer an advantageous way to invest in a company, as either a direct investment or as a hedge to a direct investment. Fixed-income securities will generally be used to seek capital appreciation rather than to solely gain exposure to macro interest rates or credit spreads. To the extent that the Fund invests in fixed-income securities, it may invest in fixed-income securities of any maturity or credit quality. What are the Principal Risks of Investing in the Fund? The Fund is aggressively managed and investing in the Fund involves risk. There is no guarantee that the Fund will achieve its investment objective. The Advisers judgments about the companies or investment opportunities may not anticipate actual stock price movements or company performance, and these judgments may affect the return on your investment. In fact, no matter how good a job the Adviser does, you could lose money on your investment in the Fund, just as you could with other investments. Stock Market Risk: Common stock represents an equity or ownership interest in a company. Investments in equity securities are subject to market risks that may cause their prices to fluctuate over time. The value of your investment in the Fund is based on the market prices of the securities the Fund holds. These prices change daily due to economic and other events that affect particular companies and other issuers or the market as a whole. Historically, the equity markets have moved in cycles so that the value of a Funds equity securities may fluctuate from day-to-day. Individual companies may report poor results or 4 be negatively affected by industry and/or economic trends and developments and the prices of their securities may suffer a decline in response. These factors contribute to price volatility which is the principal risk of investing in the Fund. An investment in the Fund is more suitable for long-term investors who can bear the risk of these share price fluctuations. Value Investing Risk: The Fund uses a value-oriented investment approach. However, a particular stock may not increase in price as anticipated by the Adviser (and may actually decline in price) if other investors fail to recognize the stocks value or if a catalyst that the Adviser believes will increase the price of the stock does not occur or does not affect the price of the stock in the manner or to the degree anticipated. Also, the Advisers calculation of a companys intrinsic value involves, in part, estimates of future cash flow which may prove to be incorrect and, therefore, result in sales of the stock at prices lower than the Funds original purchase price. Non-Diversification Risk: The Fund is classified as non-diversified, which means that it may invest in the securities of relatively few issuers. As a result, the Fund may be more susceptible than a diversified fund to a single adverse economic or political occurrence affecting one or more of these issuers, and may experience increased volatility due to its investments in those securities. Smaller Company Risk: The Fund may invest in micro, small or mid cap companies. Generally, micro, small and mid cap companies, which are often less seasoned, have more potential for rapid growth. However, they often involve greater risk than large cap companies and these risks are passed on to funds that invest in them. These companies may not have the management experience, financial resources, product diversification and competitive strengths of larger companies. Therefore, the securities of micro cap, small cap and mid cap companies are generally more volatile than the securities of larger, more established companies. Investments in the Fund may be more suitable for long-term investors who can bear the risk of these fluctuations.
